Citation Nr: 1502359	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-31 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for hepatitis C.  


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied reopening the claim for service connection for hepatitis C.

In a July 2014 statement, the Veteran withdrew his request for a Board hearing.  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a final April 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hepatitis C.  

2.  The evidence received since the April 2007 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hepatitis C.  


CONCLUSIONS OF LAW

1.  The April 2007 rating decision that denied the Veteran's claim of entitlement to service connection for hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting the petition to reopen the claim for service connection for hepatitis C, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2014).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an April 2007 rating decision, the RO denied the Veteran's claim for service connection for hepatitis C.  In April 2007, the Veteran was advised of the rating decision and his appellate rights.  In October 2007, the Veteran submitted a timely NOD.  38 U.S.C.A. § 7105(b) (West 2014).  In November 2008, the RO issued a statement of the case (SOC), but the Veteran did not file a Substantive Appeal (VA Form 9) to perfect his appeal.  The Board further observes that no new evidence pertaining to the Veteran's claim was received within one year of the April 2007 rating decision.  Therefore, the April 2007 rating decision is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2014).  

In the April 2007 rating decision, the RO found that the Veteran had multiple risk factors for his currently diagnosed hepatitis C, which were more likely causes of his hepatitis C than his reported in-service immunization with jet injectors.  The RO denied the Veteran's service connection claim because he had not presented evidence that this hepatitis C was incurred in or was related to his military service.  

Since the Veteran's last prior final denial in April 2007, the Board concludes that the new and material evidence requirement to reopen his claim has been satisfied.  The Veteran asserted in his November 2012 VA Form 9 that he had other potential incidents of exposure to hepatitis C during his period of service.  The Board finds that this evidence is new as it was previously not of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The assertions made in the November 2012 VA Form 9 will presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for hepatitis C is reopened.  


ORDER

New and material evidence has been received, and the petition to reopen the claim for entitlement to service connection for hepatitis C is granted. 


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran originally asserted that his had contracted hepatitis C while in-service when he was immunized with jet injectors that had been used on other soldiers.  A March 2007 VA examiner opined that the Veteran's hepatitis C was more likely caused by his post-service intravenous drug use.  His intranasal cocaine use or multiple sexual partners were also found to be more likely causes for his hepatitis C than his immunization with jet injectors.  See March 2007 examination.  

In November 2012, the Veteran asserted that he may have contracted hepatitis C because of other incidents of potential exposure during his military service.  He stated that he had fought with a fellow soldier and they were both bleeding from their hands.  He had slept with two prostitutes who were bleeding.  He also shared razors with fellow soldiers.  See November 2012 VA Form 9.

The Board finds that the record does not currently include sufficient information to decide the claim.  A remand is required to obtain a new VA opinion to determine whether the Veteran's hepatitis C was at least as likely as not related to any of his reported potential in-service incidents of exposure.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for the Veterans hepatitis C that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the electronic claims file.  

2.  After any additional records are associated with the electronic claims file, the AOJ should obtain a VA opinion by an appropriately qualified examiner for the Veteran's hepatitis C.  The electronic claims file, including a copy of this REMAND, should be made available to the examiner.  

After a review of the record on appeal, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's hepatitis C was incurred in or related to an injury, disease, or event in service?  

The VA examiner should consider and address the Veteran's statements of potential exposure to hepatitis C while in-service discussed in his November 2012 VA Form 9.  The Veteran stated that he had fought with a fellow soldier and they were both bleeding from their hands.  He had slept with two prostitutes who were bleeding.  He also shared razors with fellow soldiers.  See November 2012 VA Form 9. Moreover, the examiner should opine or comment on any current research involving possible transmission through jet injectors, which the Board understands is accepted as a possible method of transmission.  

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


